OPINION — AG — ** NEPOTISM ** SINCE THE APPOINTEE MENTIONED BY YOU IS NOT RELATED BY BLOOD TO SAID COUNTY CLERK WITHIN THE THIRD DEGREE, NOR BY BLOOD TO SAID COUNTY CLERK'S WIFE IS NOT RELATED BY BLOOD TO SAID COUNTY CLERK WITHIN THE THIRD DEGREE ALTHOUGH SHE IS SO RELATED TO SAID OFFICER'S WIFE, IT IS NOT A VIOLATION OF THE NEPOTISM STATUTE FOR SAID COUNTY CLERK TO APPOINT OR EMPLOY AS SPECIAL HELP IN HIS OFFICE THE HUSBAND OF HIS WIFE'S SISTER. IN THIS CONNECTION IT SHOULD BE NOTED THAT RELATIONSHIPS BY AFFINITY DOES NOT SPAN TWO MARRIAGES. CITE: OPINION NO. APRIL 4, 1932 — CRESS, 21 Ohio St. 481 [21-481] (FRED HANSEN)